Citation Nr: 0738006	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a left wrist scar.

7.  Whether new and material evidence to reopen a claim for 
service connection for bilateral onychomycosis has been 
received.

8.  Entitlement to an increased rating for left ankle sprain, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) rating for 
bilateral pes planus, currently evaluated as noncompensable.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from August 1998 to August 
2002. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004    rating decision in which the RO denied 
the veteran's claims for service connection for a left knee 
condition, a right knee condition, a stomach disorder, 
bilateral hearing loss, tinnitus, a left wrist scar and 
increased ratings for residuals of a left ankle sprain and 
bilateral pes planus.  The RO also denied the veteran's 
petition to reopen the previously denied claim for service 
connection for bilateral onychomycosis.  In October 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in February 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2005.

The Board's decision on the claims for service connection for 
a right knee disability and for a left wrist scar, the claim 
to reopen the previously denied claim for service connection 
for bilateral onychomycosis, and the claims for increased 
ratings for left ankle sprain and for bilateral pes planus, 
is set forth below.  The claims for service connection for a 
left knee condition, for a stomach disorder, for bilateral 
hearing loss and tinnitus are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Competent and persuasive medical evidence does not 
establish any current right knee disability or left wrist 
scar.  

3.  In September 2002, the RO denied the veteran's claim for 
service connection for a bilateral onychomycosis.  Although 
the RO notified him of the denial in a September 2002 letter, 
the veteran did not initiate an appeal.

4.  None of the new evidence associated with the claims file 
since the September 2002 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral onychomycosis, or provides a 
reasonable possibility of substantiating the claim.

5.  The veteran's left ankle sprain is manifested by 
complaints of pain and no more than mild limitation of 
motion, without evidence of pain on motion or weakness.  

6.  The veteran's bilateral pes planus is manifested by 
complaints of bilateral foot pain, without evidence of 
weightbearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, or pain on manipulation and 
use of the feet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
condition are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  The criteria for service connection for a left wrist scar 
are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  The September 2002 RO decision that denied the veteran's 
claim for service connection for bilateral onychomycosis is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

4.  As evidence received since the RO's September 2002 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for bilateral 
onychomycosis are not met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

5.  The criteria for a rating in excess of 10 percent for 
left ankle sprain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

6.  The criteria for a compensable rating for bilateral pes 
planus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specific to requests to reopen, the veteran 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In a pre-rating June 2004 letter, the RO provided notice to 
the veteran that, in order to reopen his claim for service 
connection for bilateral onychomycosis, new and material 
evidence was needed, and defined these terms.  The RO also 
explained that the basis for the prior denial of the claim 
was that there was no evidence of a permanent residual of 
chronic bilateral onychomycosis and the inservice incident is 
considered to be acute and transitory.  The RO advised the 
veteran that he must evidence relating to that fact.  The RO 
also told him what information and evidence was needed to 
substantiate the underlying claim for service connection, the 
claims for service connection for left wrist scar and a right 
knee condition and the claims for increased ratings, as well 
as what information and evidence would be obtained by VA and 
what information and evidence must be submitted by the 
veteran.  This letters substantially meets the Pelegrini and 
Kent content of notice requirements, as well as the VCAA's 
timing of notice requirements.

The Board notes that the veteran was notified regarding the 
criteria for all possible higher ratings in the SOC, which 
suffices for Dingess/Hartman.  The veteran was not provided 
information as to the RO's assignment of effective dates; 
however, on these facts, the lack of such notice is not shown 
to prejudice the veteran.  As the decision herein denies the 
claims for increase, the claims for service connection for a 
right knee condition and a left wrist scar and reopening the 
claim of service connection for bilateral onychomycosis, no 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
records from the VA Medical Center (VAMC) in Manchester, New 
Hampshire, and reports of VA examinations.  Also of record 
and considered in connection with the claims are various 
written statements provided by the veteran and by his 
tepresentative, on his behalf.

In summary, in connection matters herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
herein decided.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
veteran or to have any effect on the appeal.  Any such error 
is deemed harmless and does not preclude appellate 
consideration of these matters, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection for a right knee condition and a left 
wrist scar

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. §  3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

The service medical records show no complaints, findings or 
diagnoses of either a right knee condition or a left wrist 
injury or a resulting scar during service.  

The post-service VA outpatient treatment records dated from 
September 2002 to March 2004 are completely negative for any 
treatment for or diagnoses of a left wrist scar or a right 
knee condition.  

The Board notes that the pertinent medical evidence does not 
indicate that the veteran has, or ever has had, a right knee 
condition or a left wrist scar.  The Board emphasizes that 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§1110.  Hence, where, as here, the competent evidence does 
nor establish that the veteran has either a right knee 
disability or a left wrist scar upon which to predicate a 
grant of service connection, neither claim for service 
connection is valid.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992

In addition to the medical evidence noted above, the Board 
has considered the statements of the veteran in connection 
with the current claims.  The veteran is certainly competent 
to assert his symptoms.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91-93 (1995).  The Board points out that neither 
the veteran nor his representative has made any assertion 
regarding the claimed disabilities other than list them as 
conditions warranting service connection.  Questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As each is a layperson not shown to have the 
appropriate medical training or expertise, the veteran and 
his representative are not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the claims for service 
connection for a right knee condition and a left wrist scar 
must be denied. In reaching each conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 53-56 (1990).

III.  Request to reopen claim for service connection for 
bilateral onychomycosis

In a September 2002 rating decision, the RO originally denied 
the veteran's claim for service connection for bilateral 
onychomycosis, on that basis that onychomycosis shown during 
service was acute and transitory and there is no evidence of 
a permanent residual or chronic bilateral onychomycosis shown 
in the service medical records or at the time of VA 
examination in July 2002.  Evidence then considered included 
the veteran's service records, which showed diagnoses of 
athlete's foot and tinea pedis in January 2000 and a fungal 
infection of both big toes in January 2001.  There were no 
diagnoses of athlete's foot, tinea pedis, a fungal infection 
or bilateral onychomycosis on separation examination in July 
2002.  A July 2002 VA predischarge examination noted that the 
veteran was diagnosed with bilateral onychomycosis in 1998 
and used Lamisil for about a year with significant 
improvement.  The examiner indicated that the veteran was 
currently asymptomatic and examination of the skin showed 
that it was clear of lesions or rashes.  The diagnoses 
included bilateral onychomycosis, condition resolved.

By letter dated in September 2002, the RO notified of the 
September 2002 decision and his procedural and appellate 
rights.  The veteran did not initiate an appeal of this 
determination.  As such, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

Thereafter, the veteran sought to reopen his claim for 
service connection for bilateral onychomycosis in April 2004.  
This appeal arises from the RO's August 2004 denial to reopen 
the veteran's claim for service connection for bilateral 
onychomycosis.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the service 
connection claim was the September 2002 RO rating decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the September 2002 
denial includes statements from the veteran and his 
representative.  A July 2004 VA examination report pertains 
to the veteran's service-connected left ankle and pes planus 
conditions.  The additional evidence also includes VA 
outpatient treatment records dated from September 2002 to 
March 2004, which do not show any complaints, findings or 
diagnoses related to the claimed bilateral onychomycosis.    

The additionally received medical evidence is new in the 
sense that it was not previously before agency decision 
makers.  However, such evidence is not material for purposes 
of reopening the claim for service connection for bilateral 
onychomycosis, because none of the records show treatment for 
that condition or any comment as to the etiology of the 
claimed disability.  In short, there is no evidence showing 
that the veteran has current bilateral onychomycosis that was 
either incurred in or aggravated by his active service.  As 
such, none of this evidence raises a reasonable possibility 
of substantiating the veteran's claim for service connection 
for bilateral onychomycosis.

The only other evidence associated with the claims file 
consists of the veteran's and his representative's 
assertions, advanced in various written statements.  Neither 
the veteran, nor his representative, has made any assertions 
in the statements of record regarding the claim to reopen.  
The Board emphasizes that, as laypersons without the 
appropriate medical training or expertise, neither the 
veteran or his representative is competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain, 
11 Vet. App. at 127.  Accordingly, where, as here, the claim 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral onychomycosis has not been received.  
As such, the requirements for reopening the claim are not 
met, and the September 2002 denial of the claim for service 
connection for bilateral onychomycosis remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

IV.  Increased ratings for left ankle sprain and bilateral 
pes planus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

VA outpatient treatment records dated from September 2002 to 
April 2003 show complaints of left ankle pain.  On 
examination in September 2002, the left ankle was nontender 
to palpation.  The was full range of active and passive 
motion with normal gait and stance.  It was noted that there 
was no instability by examination.  The examiner noted that 
although x-rays were negative, suspect early post-traumatic 
arthritic changes are causing symptoms.  

On VA examination in July 2004, the veteran complained of 
pain, weakness, stiffness and sensitivity with prolonged 
standing.  He reported that he would get a sharp, shooting 
pain that went from the bottom of his foot up through his 
left ankle and into about the midcalf, that followed the 
Achilles tendon.  He also indicated that he got this sharp 
pain when taking off his shoes and going up and down stairs.  
He also reported an occasional feeling of an electrical shock 
in his left arch, that occurred about four times a week and 
would last up to four hours.  He denied the use of any 
assistive device such as a cane or a brace.  He reported that 
he had several sprains to the left ankle since the initial 
injury, the last one occurring approximately six months 
earlier.  He denied any surgeries and indicated that he had 
been decreasing the amount of weight-bearing on that foot, 
mainly because of fear of reinjury.  He indicated that 
massaging the ankle, taking Motrin and using ice relieved the 
pain.  He denied any locking or giving way.  He did report 
fatigue in the ankle and that toward the end of the day it 
hurt more.  Regarding his flat feet, he indicated that this 
was noticed on discharge physical and that he was unaware of 
it until that time.  He denied any history of arthritis or 
any dislocations.  

On physical examination, there was full range of motion of 
the left ankle with dorsiflexion from 0 to 17 degrees and 
plantar flexion from 0 to 43 degrees.  Deep tendon reflexes 
were normal.  Gait was normal without limp.  The veteran was 
able to tandem walk without difficulty.  The examiner noted 
that observation of the Achilles tendon showed normal 
alignment on the right and a slight deviation to the lateral 
side on the left.  The examiner also noted that September 
2002 x-rays showed that the left ankle was within normal 
limits.  July 2002 x-rays of the feet, weight-bearing, showed 
loss of the normal longitudinal plantar arch bilaterally and 
soft tissue and bony structures were within normal limits.  
The diagnoses were status post left ankle sprain and 
bilateral pes planus.  The examiner indicted that on 
examination of the left ankle and both feet, there was no 
painful motion.  It was indicated that no weakness was 
detected.  It was indicated that there was fatigability by 
history with no instability.  The examiner stated that those 
findings were supported by the subjective and objective 
evidence and were consistent with the history and pathology 
of the disability.  The examiner concluded that there would 
be little to no significant limitation of functional ability 
during periods of flare-up or when used over repeated period 
of time.  

A.  Left ankle sprain

Historically, by rating action in September 2002, service 
connection was granted for left ankle sprain, evaluated as 10 
percent disabling under Diagnostic Code 5271.  The veteran 
submitted a claim for an increased rating in April 2004.

Under the criteria of Diagnostic Code 5271, moderate limited 
motion of the ankle warrants a 10 percent rating and marked 
limited motion of the ankle warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II.

Considering the evidence in light of the above, the Board 
finds that the record presents no basis for assignment of a 
higher rating for left ankle sprain.

The medical evidence shows that the veteran had full range of 
motion on examination in September 2002.  The July 2004 VA 
examination report shows dorsiflexion from 0 to 17 degrees 
and plantar flexion from 0 to 43 degrees.  This evidence does 
not show marked limitation of motion of the left ankle.  
Considering the range of motion findings in light of the 
above-noted criteria, the Board notes that the medical 
evidence simply does not indicate the level of left ankle 
impairment that would warrant the assignment of a rating in 
excess of the current 10 percent rating for the veteran's 
left ankle disability under Diagnostic Code 5271.

In this case, the veteran's complaints of pain of the ankle, 
along with the objective findings, have already been taken 
into consideration in the assignment of the current 10 
percent rating.  Further, the July 2004 VA examiner 
specifically indicated that there was no painful motion or 
weakness of the left ankle.  It was indicated that there was 
fatigability by history with no instability.  The examiner 
concluded that there would be little to no significant 
limitation of functional ability during periods of flare-up 
or when used over repeated period of time.  Based on the 
evidence discussed above, the Board finds consideration the 
factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
provides no basis for assignment of a higher rating for the 
left ankle disability.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left ankle disability, but finds that no higher ratings are 
assignable. Objective medical findings do not include 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of os calcis or astragalus, or astragalectomy 
of the ankle.  Consequently, evaluation of the veteran's left 
ankle disability under Diagnostic Codes 5270, 5272, 5273 or 
5274, respectively, is not warranted.  The veteran's service-
connected left ankle disability is also not shown to involve 
any other residuals that would warrant consideration of any 
other provision of the rating schedule.

B.  Bilateral pes planus

Historically, by rating action in September 2002, service 
connection was granted for bilateral pes planus, evaluated as 
noncompensable under Diagnostic Code 5276.  The veteran 
submitted a claim for an increased rating in April 2004.

Under Diagnostic Code 5276, a noncompensable rating is 
granted for mild pes planus with symptoms relieved by built- 
up shoe or arch support.  A rating of 10 percent is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weightbearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
compensable rating for service-connected bilateral pes planus 
have not been met.

The VA outpatient records dated from September 2002 to March 
2004 do not show any complaints or findings regarding pes 
planus.  The July 2004 VA examination report shows that 
reported pain from the bottom of his left foot up to the left 
ankle with no other complaints regarding pes planus.  The 
examiner indicated that the Achilles tendon had normal 
alignment on the right with a slight deviation to the lateral 
side on the left.  There was no indication of gross 
deformity, inward bowing of the Achilles tendon, any pain 
with range of motion of foot, and no evidence of midfoot 
deviation.  The examiner also noted normal gait as well as no 
findings of instability or edema. 

In this case, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain.  The July 
2004 examiner specifically indicated that there was absence 
of painful motion.  There is also no basis for assignment of 
any higher rating based on functional loss due to pain during 
flare-ups or with repeated activity.  The examiner concluded 
that there was little to no significant limitation of 
functional ability during periods of flare-up or when used 
over repeated periods.  Based on the evidence discussed 
above, the Board finds consideration the factors identified 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca provides no basis for 
assignment of a higher rating for the left ankle disability. 

The aforementioned discussion makes it clear that the 
symptoms of the veteran's bilateral pes planus disability 
more nearly approximate the criteria for a noncompensable 
rating under Diagnostic Code 5276.  Under these 
circumstances, the Board must conclude that the criteria for 
the next higher, 10 percent, rating for pes planus have not 
been met.  It logically follows that the criteria for any 
higher rating under Diagnostic Code 5276 likewise have not 
been met.

C.  Both claims

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10 percent for left ankle 
sprain and a compensable rating for bilateral pes planus must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each the veteran's 
increased rating claims, that doctrine is not for application 
in with regard to each claim.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for a right knee condition is denied.

Service connection for a left wrist scar is denied.

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral onychomycosis is denied.

A rating in excess of 10 percent for left ankle sprain is 
denied.  

A compensable rating for bilateral pes planus is denied.  


REMAND

A review of the claims file reflects that further RO action 
on the claims for service connection for a left knee 
condition, a stomach disorder, bilateral hearing loss and 
tinnitus is warranted.

The service medical records show treatment for left 
patellofemoral pain syndrome in January 2001 and left knee 
ACL strain was also noted.  He was treated for 
gastroenteritis in January 2000 and the discharge examination 
noted a history of gastritis, with a notation of a January 
2000 emergency room visit, resolved.  With regard to the 
claimed hearing loss and tinnitus, the DD Form 214 shows that 
the veteran's primary specialty during service was mortar man 
for three years, seven months.  

The veteran has not been afforded a VA examination for the 
purpose of obtaining medical opinions as to whether the 
veteran has current disabilities as claimed and regarding the 
etiology of any current claimed disabilities.  Given the in-
service evidence noted above, the Board finds that such a 
medical opinion would be helpful in resolving this claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic, gastrointestinal and ear, nose and throat 
examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination(s), without good 
cause, may result in denial of the original claims for 
service connection.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any such 
scheduled examination(s), the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the date 
and time of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from VA 
Medical Center (VAMC) in Manchester, New Hampshire dated from 
September 2002 to March 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
since March 2004 from Manchester VAMC, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, as regards disability ratings and effective 
dates, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claims for 
service connection on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Manchester, New Hampshire VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's left knee disorder, stomach 
disorder, bilateral hearing loss and/or 
tinnitus from March 2004 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic, 
gastrointestinal and ear, nose and throat 
examinations, by appropriate physicians, 
at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to each physician 
designated to examine the veteran, and 
the reports of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  

All appropriate tests and studies (to 
include X-rays in connection with the 
orthopedic claims, and audiometry and 
speech discrimination testing (for each 
ear) in connection with the hearing loss 
and tinnitus claims) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all clinical findings, 
together with the complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

Orthopedic examination:  The physician 
should identify all disability(ies) 
affecting the veteran's left knee.  With 
respect to each diagnosed disability, the 
physician should render an opinion as to 
whether, based upon consideration of 
claims file, whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated during the 
veteran's active service.  In rendering 
the requested opinion, the physician 
should specifically consider and discuss 
all evidence, including the service 
medical records and post-service 
treatment.

Ear, Nose and Throat examination:  Based 
on the results of audiometric testing, 
the physician should specifically 
indicate, which respect to each ear, 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether, it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during service.

Gastrointestinal examination:  The 
physician should identify any current 
stomach disability(ies).  With respect to 
each diagnosed disability, the physician 
should render an opinion as to whether, 
based upon consideration of claims file, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated during the veteran's active 
service.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss all 
evidence, including the service medical 
records and post-service treatment.

5.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record (a) copy(ies) of any notice(s) of 
the date and time of the examination(s) 
sent to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
remaining claims for service connection 
for a left knee disability, for a stomach 
disorder, for bilateral hearing loss and 
for tinnitus in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


